Exhibit 10.1

Avalon GloboCare Corp.

4400 Route 9 South, Suite 3100

Freehold, New Jersey 07728

 

April 3, 2018

 

David Jin

c/o Avalon GloboCare Corp.

4400 Route 9 South, Suite 3100

Freehold, New Jersey 07728

 

Re:       Executive Employment Agreement

 

Dr. Jin:

 

Reference is hereby made to that certain Executive Employment Agreement entered
between Avalon GloboCare Corporation (the “Company”) and yourself dated December
1, 2016 (the “Agreement”). In acknowledgment of your services to date and in
order to properly compensate you for your services going forward, we hereby
agree to amend Section 3 of the Agreement to add the following paragraph (G):

 

Executive will be eligible a bonus equal to 100% of the Base Salary, which shall
be payable upon the Company’s shares becoming listed on a national securities
exchange AND if the Board determines that additional equity funding is required,
the Company’s closing (whether at the time of listing or subsequent thereto) of
a public offering of its equity, raising not less than $10,000,000 in gross
proceeds in the aggregate. If such conditions are fulfilled, or waived by the
Board, the above bonus shall be payable with the next payroll following the
occurrence of the relevant event, subject to all applicable deductions required
by law.

 

Please execute below agreeing to the above amendment.

 

Avalon GloboCare Corp.

 

 

By:/s/ Luisa Ingargiola

Name: Luisa Ingargiola

Title: Chief Financial Officer

 

ACKNOWLEDGED AND AGREED:

 

/s/ David Jin

David Jin



 

